DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Dixon (US Patent 3,690,387) and Miller (US Patent 3,814,265) are considered the closest prior art references to the claimed invention of independent claims 1 and 12.

Claim 1 claims: 
A crane, comprising: 

a slewing gear;

a hydraulic slewing gear drive, wherein the slewing gear is held in position via a holding torque applied by the hydraulic slewing gear drive; 

a crane hook; and

an overload safety device having at least one detection device for detecting an outreach and/or a position of the crane hook and having at least one pressure relief valve, the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device and adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure relief valve in proportion to the determined outreach and/or the determined position of the crane hook, 

wherein the outreach is a horizontal distance of a hoist rope running off a tip of a boom of the crane.

Neither Dixon nor Miller explicitly discloses nor would be obvious to the limitations of 1) “an overload safety device having at least one detection device for detecting an outreach and/or a position of the crane hook and having at least one pressure relief valve, the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device and adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure relief valve in proportion to the determined outreach and/or the determined position of the crane hook”, and 2) “wherein the outreach is a horizontal distance of a hoist rope running off a tip of a boom of the crane”, in conjunction with the remaining limitations of independent claim 1.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “an overload safety device having at least one detection device for detecting an outreach and/or a position of the crane hook and having at least one pressure relief valve, the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device and adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure relief valve in proportion to the determined outreach and/or the determined position of the crane hook”, and 2) “wherein the outreach is a horizontal distance of a hoist rope running off a tip of a boom of the crane”, in conjunction with the remaining limitations of independent claim 1.

Claim 12 claims: 
	A crane, comprising: 

a slewing gear;

a hydraulic slewing gear drive, wherein the slewing gear is held in position via a holding torque applied by the hydraulic slewing gear drive; 

a crane hook; and

an overload safety device having at least one detection device for detecting an outreach and/or a position of the crane hook, at least one pressure cartridge valve, and at least one pressure limiting valve, the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device, adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure cartridge valve in proportion to the determined outreach and/or the determined position of the crane hook, and switching an outlet pressure of the at least one pressure limiting valve as a control pressure to the at least one pressure cartridge valve, 

wherein the outreach is a horizontal distance of a hoist rope running off a tip of a boom of the crane.

Neither Dixon nor Miller explicitly discloses nor would be obvious to the limitations of 1) “an overload safety device having at least one detection device for detecting an outreach and/or a position of the crane hook, at least one pressure cartridge valve, and at least one pressure limiting valve, the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device, adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure cartridge valve in proportion to the determined outreach and/or the determined and 2) “wherein the outreach is a horizontal distance of a hoist rope running off a tip of a boom of the crane”, in conjunction with the remaining limitations of independent claim 12.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “an overload safety device having at least one detection device for detecting an outreach and/or a position of the crane hook, at least one pressure cartridge valve, and at least one pressure limiting valve, the overload safety device further comprising a control unit including a processor and non-transitory memory with instructions stored therein for determining the outreach and/or the position of the crane hook with the at least one detection device, adjusting a system pressure applied to the hydraulic slewing gear drive via the at least one pressure cartridge valve in proportion to the determined outreach and/or the determined position of the crane hook, and switching an outlet pressure of the at least one pressure limiting valve as a control pressure to the at least one pressure cartridge valve”, and 2) “wherein the outreach is a horizontal distance of a hoist rope running off a tip of a boom of the crane”, in conjunction with the remaining limitations of independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JJC/




/HENRY Y LIU/Primary Examiner, Art Unit 3654